Citation Nr: 1516041	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-33 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 14, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded service connection for PTSD and assigned a 100 percent evaluation, effective April 14, 2009.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for posttraumatic stress disorder (PTSD) was received by VA on March 29, 1991, and initially denied in an August 1991 rating decision. 

2.  In March 2010, the Veteran submitted additional relevant service records which in part resulted in an award of service connection for the claimed disorder in March 2010.


CONCLUSION OF LAW

The criteria for an effective date of March 29, 1991, for service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts are not in question.  The Veteran's initial claim of service connection for PTSD was received on March 29, 1991.  After service treatment records were obtained and a VA examination was conducted, his claim was denied in an August 1991 rating decision.  While the August 1991 rating decision found that the Veteran did not have PTSD, evidence submitted within one year of that decision showed such a diagnosis.  The RO considered this evidence in a September 1992 rating decision, and again denied the claim because there were no confirmed stressors.  The Veteran was provided notice of the decisions and his appellate rights.  These decisions were not appealed and are final.  38 C.F.R. § 21.302(b).  

He sought to reopen his claim in April 1998, and the claim was denied in November 1998.  The Veteran did not perfect an appeal to this decision.  The Veteran again reopened his claim in September 2000, and again failed to perfect an appeal.  

The Veteran sought to reopen his PTSD claim again on April 14, 2009.  

In March 2010, the Veteran, through his accredited representative, submitted excerpts from his service personnel records, which document, in part, his participation in a combat theater of operations while in Vietnam from April 1970 to February 1971.  The RO, in the March 2010 rating decision, specifically cited those records and conceded the presence of a military-related stressor.  Service connection for PTSD was granted in and an effective date of April 14, 2009, the date of the claim to reopen, was established. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  Similarly, under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for a grant of presumptive service connection will be the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

However, 38 C.F.R. § 3.156(c)(1) provides that a previously finally denied claim is to be reconsidered if relevant official service department records that existed and had not been associated with the claims file when the claim initially was decided are subsequently received and associated with the claims file.  Since the claim is reconsidered rather than reopened, an award of compensation based all or in part on such relevant official service department records is effective on the date entitlement arose or the date the previously decided claim was received, whichever is later, or such other date as may be authorized by additional provisions applicable to the previously decided claim.  (italics added).  38 C.F.R. § 3.156(c)(3).  In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized.  Vigil v. Peake, 22 Vet. App. 63, 65 (2008).

The question of what is meant by "in part," as above is at issue here.  VAs comments in the Federal Register explaining implementation of the regulation indicate:

Current §§ 3.156(c) and 3.400(q)(2) may be read as requiring an earlier effective date for the award of benefits upon reconsideration only when the basis for the award is newly discovered service department records.  Proposed § 3.156(c)(3) eliminates this ambiguity and clarifies that "[a]n award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim."  This provision would apply, for example, in cases where a veteran files a claim for disability compensation, which VA denies because there is no evidence of an in-service injury.  Years later, if VA receives service department records that show an in-service injury, and obtains a medical opinion that links that injury to the claimant's current disability, it would grant service connection.  Although the doctor's opinion is not a document that meets the definition of proposed § 3.156(c)(1), the service department record showing incurrence, which provided the basis for the medical opinion, is such a document.  Therefore, the veteran in this example would be entitled to reconsideration of the prior decision and retroactive evaluation of disability.  Any award of benefits as a result of such reconsideration would be effective on the date entitlement arose or the date of claim, whichever is later, or any other date made applicable by law or regulation to previously decided claims.

70 Fed. Reg. at 35,394 .

The above-cited example is relevant here.  The Veteran's claim of service connection for PTSD was denied in September 1992 because there was no evidence of a confirmed stressor.  The service personnel records submitted in 2010 detailed the Veteran's participation in activities in Vietnam and the RO cited those records as the basis of conceding that the Veteran now had a confirmed stressor.  That stressor, combined with the diagnosis of PTSD, warranted the grant of service connection for PTSD.  See 38 C.F.R. § 3.304(f).  Given these factors, the Board will grant an effective date of March 29, 1991, for the grant of service connection for PTSD.

The Board expresses no opinion regarding the severity of the disorder.  The AOJ will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

Given this decision granting the benefit, further discussion of VA's duties to assist and notify is not warranted. 

ORDER

An effective date of March 29, 1991, is granted for service connection for PTSD.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


